Case: 18-10219      Document: 00514673394         Page: 1    Date Filed: 10/09/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                    No. 18-10219                             FILED
                                  Summary Calendar                     October 9, 2018
                                                                        Lyle W. Cayce
                                                                             Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JUSTIN ARNOLD CASTRO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:17-CR-157-5


Before JOLLY, COSTA, and HO, Circuit Judges.
PER CURIAM: *
       Justin Arnold Castro appeals the within-guidelines, 120-month sentence
imposed following his guilty plea conviction for conspiracy to possess with the
intent to distribute methamphetamine. He now argues that the sentence is
substantively unreasonable because it is greater than necessary to achieve the
sentencing purposes of 18 U.S.C. § 3553(a). Castro concedes that the argument




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-10219     Document: 00514673394     Page: 2   Date Filed: 10/09/2018


                                  No. 18-10219

is raised for the first time on appeal, and he moves for summary disposition,
urging that it is foreclosed by this court’s precedent.
      Summary disposition is not appropriate in the instant case because
counsel does not raise an argument that is squarely foreclosed by Circuit
precedent. See Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir.
1969). Nevertheless, Castro’s argument that his sentence is substantively
unreasonable is unavailing. The record in the instant case demonstrates that
the district court made an individualized assessment to determine whether a
sentence within the guidelines range was sufficient but not greater than
necessary to achieve the goals of § 3553(a). Castro makes no argument that
the district court failed to consider a significant factor, considered an improper
factor, or made a clear error of judgment in balancing the relevant sentencing
factors, and he therefore fails to rebut the presumption of reasonableness
applicable to his within-guidelines sentence. See United States v. Jenkins, 712
F.3d 209, 214 (5th Cir. 2013).     His mere disagreement with the sentence
imposed does not warrant reversal. See Gall v. United States, 552 U.S. 38, 51
(2007).
      Accordingly, the district court’s judgment is AFFIRMED. The motion for
summary disposition is DENIED.




                                        2